Name: 2011/688/CFSP: Political and Security Committee Decision EULEX KOSOVO/1/2011 of 14Ã October 2011 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO
 Type: Decision
 Subject Matter: political framework;  EU institutions and European civil service;  European construction;  international affairs;  Europe
 Date Published: 2011-10-15

 15.10.2011 EN Official Journal of the European Union L 270/32 POLITICAL AND SECURITY COMMITTEE DECISION EULEX KOSOVO/1/2011 of 14 October 2011 extending the mandate of the Head of Mission of the European Union Rule of Law Mission in Kosovo (1), EULEX KOSOVO (2011/688/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union and in particular the third subparagraph of Article 38 thereof, Having regard to Council Joint Action 2008/124/CFSP of 4 February 2008 on the European Union Rule of Law Mission in Kosovo, EULEX KOSOVO (2), and in particular Article 12(2) thereof, Whereas: (1) Pursuant to Joint Action 2008/124/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising political control and strategic direction of the European Union Rule of Law Mission in Kosovo (EULEX KOSOVO), including the decision to appoint a Head of Mission. (2) On 8 June 2010 the Council adopted Decision 2010/322/CFSP (3) extending the duration of EULEX KOSOVO until 14 June 2012. (3) By Decision 2010/431/CFSP (4), following a proposal by the High Representative of the Union for Foreign Affaires and Security Policy (HR), the PSC appointed Mr Xavier BOUT DE MARNHAC as Head of Mission of EULEX KOSOVO with effect from 15 October 2010. That Decision applies until 14 October 2011. (4) On 23 September 2011, the HR proposed the extension of the mandate of Mr Xavier BOUT DE MARNHAC as Head of Mission of EULEX KOSOVO, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Xavier BOUT DE MARNHAC as Head of Mission of EULEX KOSOVO is hereby extended until 14 December 2011. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 14 October 2011. For the Political and Security Committee The Chairperson O. SKOOG (1) Under United Nations Security Council Resolution 1244 (1999). (2) OJ L 42, 16.2.2008, p. 92. (3) OJ L 145, 11.6.2010, p. 13. (4) OJ L 202, 4.8.2010, p. 10.